Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                September 17, 2018

The Court of Appeals hereby passes the following order:

A19A0259. RICHARD J. ROSIAK v. YP, LLC.

      Richard J. Rosiak filed a notice of appeal from the trial court’s order denying
his motion to dismiss. However, we lack jurisdiction.
      The order at issue is interlocutory in nature. See MNM 5 v. Anderson/6438
Northeast Partners, Ltd., 215 Ga. App. 407, 408 (1) (451 SE2d 788) (1994) (denial
of a motion to dismiss is an interlocutory ruling). “A party seeking appellate review
from an interlocutory order must follow the interlocutory application procedure . . .,
which includes obtaining a certificate of immediate review from the trial court.” Pace
Constr. Corp. v. Northpark Assocs., 215 Ga. App. 438, 439 (450 SE2d 828) (1994);
see also OCGA § 5-6-34 (b). Rosiak’s failure to follow the interlocutory appeal
procedure deprives us of jurisdiction over his appeal, which is therefore DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        09/17/2018
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.